United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604



                                        August 12, 2013

                                              Before

                              FRANK H. EASTERBROOK, Chief Judge

                              RICHARD D. CUDAHY, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

No. 11‐3449

MINOR M. SCOTT, III, as personal                       Appeal from the United States District
representative  for  the  Estate  of                   Court  for  the  Northern  District  of
MAUREEN K. SCOTT, deceased,                            Illinois, Eastern Division.
      Plaintiff‐Appellant,
                                                       No. 09‐cv‐06858
       v.
                                                       Ronald A. Guzmán, 
CHUHAK & TECSON, P.C., et al.,                         Judge.
    Defendants‐Appellees.



                                             ORDER

   The  opinion  of  this  court  issued  August  5,  2013,  is  amended  to  reflect  the  date  of
argument as October 26, 2012.